Citation Nr: 0421804	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from February 1984 to 
July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  As set forth above, the veteran's claim is now 
in the jurisdiction of the RO in Nashville, Tennessee.  In 
the November 1996 rating decision, the RO granted a 20 
percent rating for traumatic arthritis of the left knee and a 
10 percent rating for traumatic arthritis of the right knee.  

The veteran duly appealed the RO's decision and in January 
2000, he testified at a Board hearing at the RO.  In March 
2000, the Board remanded the matter to the RO for additional 
development of the evidence.  While the matter was in remand 
status, in a May 2001 rating decision, the RO increased the 
rating for the veteran's right knee disability to 20 percent, 
effective April 29, 1996.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 20 percent for a right knee disability remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the January 2000 hearing was no longer employed 
by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2002).  The following month, the veteran responded 
that he did not wish to appear at an additional hearing.

In June 2003, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that in an August 2003 rating decision, the 
RO denied the veteran's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  He noted disagreement with that 
decision and in March 2004, a Statement of the Case was 
issued to him.  Because the veteran has not yet submitted a 
substantive appeal, this issue is not currently before the 
Board.  



FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right and left 
knees is manifested by limitation of motion with pain, 
fatigability, atrophy of the musculature of the legs, and X-
ray evidence of arthritis.

2.  The veteran's service-connected right and left knee 
disabilities also exhibit swelling, locking and instability, 
requiring the use of a cane and knee braces.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for instability of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5257 
(2003).

2.  The criteria for a 30 percent rating for instability of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5257 (2003).

3.  The criteria for a 20 percent rating for traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).

4.  The criteria for a 20 percent rating for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in November 
1996, prior to the enactment of the VCAA.  Obviously, 
therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  It is also noted that 
after providing the veteran the June 2003 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim based on all of the evidence of record, 
as evidenced by the August 2003 supplemental statement of the 
case.  Moreover, the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  In that regard, in a June 2003 letter, the veteran 
responded that he had no additional evidence to submit and 
asked that his case be decided immediately.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran, as well as records from the Social 
Security Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2003).  He has identified no 
private medical records in connection with this appeal, 
stating that his only medical treatment has been through VA.  
Moreover, the veteran has been afforded four VA medical 
examinations in connection with this claim.  The examination 
reports provide the necessary medical opinions as well as 
sufficient reference to the pertinent schedular criteria for 
rating disabilities of the knees.  Cf. Massey v. Brown, 7 
Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  


I.  Factual Background

The veteran's service medical records show that he was seen 
on multiple occasions in connection with his complaints of 
left and right knee pain.  The diagnoses included knee pain, 
chondromalacia patella, left meniscal strain versus tear, and 
right probable meniscus tear.  

In May 1990, the veteran submitted an application for VA 
compensation benefits, claiming entitlement to service 
connection for a bilateral knee disability.  In connection 
with his claim, he was afforded a VA medical examination in 
August 1990.  Examination revealed normal range of motion of 
both knees with no pain or functional loss.  X-ray studies 
revealed minimal degenerative joint disease of both knees.

In an October 1990 rating decision, the RO granted service 
connection for traumatic degenerative joint disease of both 
knees and assigned an initial 10 percent rating under 
Diagnostic Code 5010.  The veteran duly appealed the RO's 
decision, arguing that he was entitled to a higher rating in 
light of his symptoms.  In a July 1992 decision, the Board 
denied a rating in excess of 10 percent for traumatic 
arthritis of the knees.  

In April 1996, the veteran filed a claim for an increased 
rating for his service-connected knee disabilities.  

VA clinical records dated from April to August 1996 show that 
the veteran was seen for knee pain, claiming that he had been 
unable to work due to knee pain.  The veteran also reported 
that he had been scheduled for arthroscopic surgery at 
another facility, but had recently moved.  Examination 
revealed full range of motion and the knee joints were 
stable.  X-ray studies of the knees were normal.  The veteran 
was scheduled for additional evaluation.

At an October 1996 VA medical examination, the veteran 
complained of swelling and pain in both knees, as well as 
locking of the left knee.  Examination revealed mild to 
moderate swelling bilaterally, with no deformities.  
Ligaments were intact but for a slight medial collateral 
laxity on the left.  Range of motion testing revealed left 
knee flexion to 45 degrees and extension to 10 degrees.  The 
right knee exhibited flexion to 45 degrees and extension to 
zero degrees.  X-ray studies of the knees were normal.  The 
diagnoses included bilateral synovitis with lateral meniscus 
tear of the left knee, status post arthroscopy and left 
medial collateral ligament laxity with synovial effusion, and 
bilateral trochanteric bursitis.  

In a November 1996 rating decision, the RO assigned a 20 
percent rating for service-connected traumatic arthritis of 
the left knee and a separate 10 percent rating for traumatic 
arthritis of the right knee.  The veteran duly appealed the 
RO's decision, noting that he had recently undergone knee 
surgery.  

Thereafter, the RO obtained VA clinical records, dated from 
August 1996 to October 1997.  In pertinent part, these 
records show that in September 1996, the veteran underwent 
arthroscopy with a lateral meniscectomy of the left knee.  
Subsequent records show continued complaints of locking and 
swelling in the left knee.  In October 1997, the veteran 
underwent bilateral arthroscopy with meniscectomies.  Follow-
up records note that the veteran was not rigorous with 
physical therapy.  

At an October 1997 VA medical examination, the veteran 
complained of daily pain, locking and swelling of both knees.  
Examination revealed no swelling or erythema and there was no 
instability in the medial or collateral ligaments.  The 
anterior cruciate ligaments also appeared to be quite stable.  
Range of motion testing revealed that on passive movement, 
the veteran was able to extend both knees to zero and flex to 
approximately 110 degrees.  With active movement, the veteran 
would only extend both knees to -5 degrees and would only 
flex to 95 degrees.  X-ray studies showed bilateral 
degenerative intra-articular disease.  The diagnoses included 
degenerative joint disease of the knees, bilaterally, status 
post bilateral meniscectomies.  The examiner noted that 
although the veteran exhibited limited flexion to 95 degrees, 
bilaterally, he was able to manipulate the knee joints more 
than the veteran was willing to actively perform.

In January 2000, the veteran testified at a Board hearing at 
the RO.  He indicated that he had had difficulties 
maintaining a job due to various disabilities, including his 
knee disabilities.  He indicated that he had pain and 
swelling in his knees, which was aggravated by prolonged 
standing.  The veteran also testified that he experienced 
locking and giving way of his knees and used a knee brace on 
the left.  

In August 2000, the veteran underwent VA medical examination 
at which he claimed to experience pain, weakness, swelling, 
random giving way, instability, stiffness, quadriceps 
atrophy, locking and catching, and easy fatigability.  He 
indicated that he last worked on an assembly line in 1998, 
but had quit due to knee symptoms and had not pursued 
employment since that time.  Examination revealed that the 
veteran exhibited an antalgic gait, which appeared to be due 
to bilateral knee pain.  He used a cane and knee braces to 
aid in ambulation.  There was mild bilateral effusion and 
mild to moderate muscle atrophy.  Range of motion testing 
showed normal flexion in both knees.  Extension was limited, 
bilaterally, by 10 to 15 degrees.  McMurray's test was 
negative, suggesting that there was no current internal 
derangement of the knee.  There was instability of the 
collateral ligaments at 30 degrees of flexion bilaterally.  
X-ray studies revealed very early osteoarthritis.  The 
impression was early osteoarthritis, bilateral knees.  The 
examiner indicated that it was his opinion that the veteran 
should be classified as permanently disabled for any 
occupation that required the use of bilateral knees for 
standing, walking, or prolonged standing or sitting.  

Additional VA clinical records dated from October 1997 to 
February 2001 show that the veteran was treated for numerous 
disabilities, including continued complaints of bilateral 
knee pain with locking.  

In a May 2001 rating decision, the RO increased the rating 
for the veteran's right knee disability to 20 percent, 
effective April 29, 1996, the date of receipt of his claim 
for an increased rating.  

In an August 2001 decision, an Administrative Law Judge from 
the Social Security Administration determined that the 
veteran had been disabled within the meaning of the Social 
Security Act since July 2000, due to severe musculoskeletal 
and mental impairments.  The disabilities causing this 
impairment included bilateral knee disabilities, a low back 
disability, a cardiovascular disability, and major depressive 
disorder.  The RO has duly obtained the medical records used 
by the Social Security Administration in its decision, 
including both VA and private clinical records showing 
notations of several disabilities, including a severe 
psychiatric disability, a cardiovascular disability, as well 
as a bilateral knee disability.

In June 2003, the veteran again underwent VA medical 
examination at which he reported continued, constant, 
moderate pain in both knees, and indicated that he was unable 
to walk more than 300 yards or stand for more than 15 minutes 
before he developed weakness and pain in both knees.  
Examination revealed bilateral, hinged knee braces.  The 
veteran also used a cane.  The veteran's gait was very slow, 
due to significant shortness of breath.  His examination was 
very limited due to morbid obesity.  The veteran expressed 
severe subjective pain and tenderness of both knees.  
Examination was limited.  The examiner indicated that he 
could not appreciate any swelling or edema, but was unable to 
touch the veteran's knees due to severe subjective pain.  
When the examiner asked the veteran to perform range of 
motion studies, the veteran would only perform flexion from 
zero to 20 degrees, bilaterally, claiming that he had severe 
pain with motion.  The diagnoses included chronic bilateral 
knee pain, most likely secondary to degenerative arthritis, 
status post arthroscopic surgery.  


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The U.S. Court of Appeals for Veterans Claim (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

In this case, it appears that the RO has evaluated the 
veteran's right and left knee disabilities under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under 
that provision, dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint warrants a 20 percent evaluation.  This is the 
maximum rating available under this diagnostic code.  

After reviewing the evidence of record, however, the Board 
finds that rating the veteran's knee disabilities under 
different diagnostic codes is more appropriate and 
advantageous to him.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  The veteran's right and left knee disabilities 
have been shown to be productive of limitation of motion with 
pain, fatigability, atrophy of the musculutature of the legs, 
and X-ray evidence of arthritis.  In addition, his right and 
left knee disabilities exhibit swelling, locking and 
instability, requiring the use of a cane and knee braces.  

Given this evidence, the Board finds that the manifestations 
of the veteran's service-connected right and left knee 
disabilities should be rated separately, in accordance with 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997) (providing that a veteran with service-
connected arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).

The portion of the veteran's right and left knee disabilities 
which is manifested by locking, giving way, and instability 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which pertains to "other impairment of the knee."  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a 30 percent 
rating for laxity and instability of the right and left knees 
have been met.  In that regard, the veteran complains of 
frequent locking and giving way of the knees; the medical 
evidence of record confirms that the symptoms of the 
veteran's service-connected right and left knee disabilities 
include instability.  Indeed, VA outpatient treatment records 
and examination reports note that he uses knee braces and a 
cane for mobility.  Based on these factors, and affording the 
veteran the benefit of the doubt, the Board finds that the 
criteria for 30 percent ratings under Diagnostic Code 5257 
have been met.  This is the maximum rating allowable under 
this code and reflects a severe disability.  

The remaining symptomatology produced by the veteran's 
service-connected right and left knee disabilities, including 
degenerative changes with pain and limited motion, are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Under those provisions, 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  Evaluations for 
limitation of knee extension are assigned as follows:  
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2003).

In this case, at an October 1996 VA medical examination, 
range of motion testing revealed left knee flexion to 45 
degrees and extension to 10 degrees.  The right knee 
exhibited flexion to 45 degrees and extension to zero 
degrees.  At an October 1997 VA medical examination, range of 
motion testing revealed that on passive movement, the veteran 
was able to extend both knees to zero and flex to 
approximately 110 degrees.  With active movement, the veteran 
would only extend both knees to -5 degrees and would only 
flex to 95 degrees.  In August 2000, range of motion testing 
showed normal flexion in both knees.  Extension was limited, 
bilaterally, by 10 to 15 degrees.  In June 2003, examination 
was limited; the veteran would only perform flexion from zero 
to 20 degrees.  Thus, the Board finds that this most recent 
examination is of limited probative value, when compared to 
the other evidence of record.  

Nonetheless, the Board has considered all of these range of 
motion values, and notes that the provisions of 38 C.F.R. § 
4.14 do not forbid consideration of a higher rating based on 
greater limitation of motion due to factors such as weakened 
movement, excess fatigability, swelling and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003).

The medical evidence in this case clearly shows that the 
veteran's service-connected knee disabilities are manifested 
by degenerative changes, decreased range of motion, pain, 
swelling, fatigability, and atrophy of the musculutature in 
the legs.  Taking into consideration all of these factors, 
and affording the veteran the benefit of the doubt, the Board 
finds that 20 percent ratings are warranted for the right and 
left knee degenerative arthritis disabilities.  The factors 
discussed above support the conclusion that an additional 
knee disability is present beyond that which produces the 
limitation of motion.  In view of the foregoing, the Board 
finds that the veteran's right and left disability pictures 
more nearly approximate the criteria for 20 percent ratings.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5261.  
There is no other evidence that additional factors would 
restrict motion to such an extent that the criteria for a 
rating higher than 20 percent for either knee would be 
justified.

With respect to the question of an extraschedular rating, the 
Board notes that the veteran has not been hospitalized on a 
frequent basis for problems with his knees.  In addition, 
although he has been determined to be disabled by the Social 
Security Administration, the Board finds that the disability 
ratings assigned above adequately contemplate interference 
with employment and loss of time from work.  In addition, it 
is noted that the veteran has other nonservice-connected 
disabilities, such as a low back disability, a cardiovascular 
disability, and a severe psychiatric disability, which 
contribute to his unemployability.  In summary, the Board 
concludes that the schedular criteria adequately contemplates 
the nature and severity of his right and left knee 
disabilities, and that the record does not suggest, based 
upon the evidence, that he has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.

In summary, the Board finds that 30 percent ratings are 
warranted for instability of the right and left knees, and 
separate 20 percent ratings are warranted for traumatic 
arthritis of the right and left knees.  Having identified no 
symptomatology in the objective medical evidence of record 
warranting a higher rating for either knee disability, the 
Board finds that the preponderance of the evidence is against 
that portion of the claims and the benefit of the doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to a 30 percent rating for instability of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 30 percent rating for instability of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 20 percent rating for traumatic arthritis of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating for traumatic arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



